Election/Restrictions
Claims 2, 5, 6, 8-10, 12, 15, 18, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/03/2021. Claim 16 could have also been withdrawn, or perhaps claim 6 should have been kept, regardless prior art is applied to the claims below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 11, 13, 14, 16, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beckman (US 9745050 B2).
Regarding Claims 1 and 11 Beckman discloses an aircraft (110) comprising:
a rotor system (120E), the rotor system comprising:
a first pair of rotor blades (two aligned blades that are balanced) comprising a first pitch and a first diameter; and
a second pair of rotor blades (two aligned blades that make the system unbalanced) comprising a second pitch and a second diameter, wherein the first pitch of the first pair of rotor blades and the second pitch of the second pair of rotor blades are different (“different pitch angles”; Column 11 Line 8). (Also note “two or more of the blades” in Column 12 Line 43)

Regarding Claims 3 and 13 Beckman discloses The aircraft of Claim 11, wherein the first diameter of the first pair of rotor blades and the second diameter of the second pair of rotor blades are different (“different radii or diameters”; Column 2 Line 64; Also see discussion of different blade lengths in Column 9 Line 6).

Regarding Claims 4 and 14 Beckman discloses The aircraft of Claim 11, wherein an angle between each blade of the first pair of rotor blades and each blade of the second pair of rotor blades is ninety degrees (See 120E in Fig. 1A).

Regarding Claims 6(withdrawn) and 16 Beckman discloses The aircraft of Claim 11, wherein the first pair of rotor blades and the second pair of rotor blades are configured in the same horizontal plane (probably best shown in Fig 1B; blades of 120E are all in same plane).

Regarding Claim 20 Beckman discloses The aircraft of Claim 11, wherein the aircraft is configured as a vertical takeoff and landing aircraft (“VTOL”; Column 1 Line 25).

Claims 1, 3, 4, 7, 11, 13, 14, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mitchell (US 2018/0281949 A1).
Regarding Claims 1 and 11 Mitchell discloses an aircraft (100) comprising:
a rotor system (118a), the rotor system comprising:
a first pair of rotor blades (blades of 112a) comprising a first pitch and a first diameter (“28x8” Paragraph 0058); and
a second pair of rotor blades (blades of 116a) comprising a second pitch and a second diameter (“18x6.5”; paragraph 0058), wherein the first pitch of the first pair of rotor blades and the second pitch of the second pair of rotor blades are different (pitch of 8 compared to pitch of 6.5; Mitchell uses weird notation, please read all of paragraph 0058).

Regarding Claims 3 and 13 Mitchell discloses The aircraft of Claim 11, wherein the first diameter of the first pair of rotor blades and the second diameter of the second pair of rotor blades are different (28 inches compared to 18 inches; Mitchell uses weird notation, please read all of paragraph 0058).

Regarding Claims 4 and 14 Mitchell discloses The aircraft of Claim 11, wherein an angle between each blade of the first pair of rotor blades and each blade of the second pair of rotor blades is ninety degrees (this will happen multiple times during rotation since the propellers are conter-rotating).

Regarding Claims 7 and 17 Mitchell discloses The aircraft of Claim 11, wherein first pair rotor blades and the second pair of rotor blades are configured in different horizontal planes (See Fig. 1C).

Regarding Claim 20 Mitchell discloses The aircraft of Claim 11, wherein the aircraft is configured as a vertical takeoff and landing aircraft (“vertically oriented propellers”; Paragraph 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642